Citation Nr: 1528365	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a Videoconference Board hearing in March 2015.  A transcript of the testimony offered at this hearing has been associated with the electronic record. 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from July 2011 to January 2014, and from August 2011 to August 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, his cervical spine disability, diagnosed as cervical degenerative disc disease with left upper extremity radiculopathy, is shown to be related to his service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below with respect to the claim for entitlement to service connection for a cervical spine disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Legal Criteria and Analysis

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a cervical spine disability.  He contends that he injured his cervical spine when he fell from a ladder in service, landing on his back, neck, and head.  

The record demonstrates the presence of a diagnosed cervical spine disability; at his September 2012 VA examination, the Veteran was diagnosed with cervical degenerative disc disease with left upper extremity radiculopathy.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury and complaints regarding the cervical spine.  In January 1962, the Veteran complained of back pain for the past few days after he fell down a ladder.  In March 1963, the Veteran reported that he fell down a ladder in January, and he still had pain in his neck and lower back.  The examiner noted that films looked "ok."  The Board therefore finds the Veteran's reports regarding a cervical spine injury in service to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed cervical spine disability and his noted in-service cervical spine injury and complaints.  

Post-service medical records reflect ongoing treatment for the Veteran's cervical spine.  In October 2012, magnetic resonance imaging (MRI) results revealed that the C2-3 right foramen was probably at least moderately stenosed.  The examiner noted that the possibility of prior facet joint injury on the right could not be excluded.  The MRI also revealed changes involving the C4 vertebral body appeared to arise from the disc without associated enhancements.  The examiner noted the possibility of a chronic Schmorl's node, possibly related to prior trauma.  The examiner explained that there was evidence of facet arthropathy at several levels in the mid to upper cervical spine, some of which may be related to prior trauma.  A VA treatment record dated in March 2013 noted two cervical spine surgeries in the past few months.  

There is one favorable medical opinion of record.  In April 2015, Dr. S.K. indicated that he had treated the Veteran for his cervical spine condition for approximately three years.  He opined that it was as least as likely as not that the Veteran's cervical spine condition was either directly related to and/or aggravated by his active service.  Dr. S.K. noted that the Veteran reported that all of his neck pain started after he fell down some stairs while in service in the Navy.  Dr. S.K. indicated that his opinion was based on his clinical records and information gathered from imaging, and symptoms that the Veteran's cervical spine condition was either directly related to and/or aggravated by his active service.

The Board acknowledges that there is an unfavorable nexus opinion of record.  In December 2012, the VA examiner opined that it was less likely as not that the Veteran's current cervical spine disability was related to his service.  The examiner noted that x-ray imaging of the spine in service in 1963 was negative, and there were no subjective or objective complaints of back/cervical conditions on the Veteran's 1966 separation examination.  The examiner further found a lack of chronicity; he explained that there were no clinical or objective reports of a back/cervical condition post-service. 

In this case, there are medical opinions for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

The Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran's current cervical spine disability, diagnosed as cervical degenerative disc disease with left upper extremity radiculopathy, is related to service.  The Board finds that the Veteran's assertions regarding the injury of and treatment for his cervical spine disability in service are credible, and are corroborated by his service treatment records.  Moreover, the Board finds that the April 2015 medical opinion from the Veteran's treating provider, Dr. S.K., regarding the etiology of the Veteran's cervical spine disability, is fully informed, fully articulated, and well-reasoned.   In addition, the October 2012 VA treatment record noting evidence of facet arthropathy at several levels in the mid to upper cervical spine, some of which may be related to prior trauma, also tends to corroborate Dr. S.K.'s medical opinion.  Thus, based on all the evidence, Dr. S.K. provided a clear opinion finding that the Veteran's current cervical spine disability, diagnosed as cervical degenerative disc disease with left upper extremity radiculopathy, was directly related to his active duty service.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving any doubt in favor of the Veteran, entitlement to service connection for a cervical spine disability, diagnosed as cervical degenerative disc disease with left upper extremity radiculopathy, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, diagnosed as cervical degenerative disc disease with left upper extremity radiculopathy, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


